Citation Nr: 0734441	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for sinusitis with 
headaches.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1987, and from September 1988 to June 2002.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed before the veteran's claims 
for service connection for a bilateral knee condition and 
sinusitis can be decided.

Bilateral Knee Condition 
A remand is required in order to afford the veteran a VA 
examination of her knees.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the possibility of establishing service connection 
exists, not only by way of direct service connection, but 
also via the chronicity provisions of 38 C.F.R. § 3.303(b) 
and by presumptive service connection for a chronic disease.  
The veteran's service medical records are replete with 
documentation of knee trouble.  In April and May 1999 the 
veteran was diagnosed with patella femoral syndrome.  In July 
1999 she was diagnosed with a probable ligament strain.  In 
August 1999 she received a diagnosis of a knee 
sprain/tendonitis bilaterally.  Probable tendonitis was also 
diagnosed in December 1999.  On a March 2001 Report of 
Medical History, the examining physician found the veteran 
had bilateral knee pain with "various evaluations" and "no 
specific diagnosis."  Significantly, in April 2001 the 
veteran was diagnosed with arthralgic bilateral knees and 
possible degenerative joint disease and arthritis.

As for a current diagnosis, as required for direct service 
connection and presumptive service connection by way of 
38 C.F.R. §§3.307, 3.309, as well as for the "subsequent 
manifestations of the same chronic disease," as required for 
service connection via the chronicity provisions of 38 C.F.R. 
§ 3.303(b), further development of the record is justified.  
Treatment records have been obtained since discharge, but 
they are completely lacking in any mention of any problem 
with the veteran's knees.  However, in March 2002, a VA pre-
discharge examination was conducted and the examiner found 
the veteran has "[b]ilateral knee pain with normal 
examination. X-rays in 1999 and 2001 were negative. The 
pattern is consistent with early degenerative arthritis of 
the knees."  Complaints of pain alone are not enough to 
establish service connection.  There must be competent 
medical evidence of a current disability resulting from that 
condition or injury.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  However, the reference to 
degenerative arthritis is significant as is supportive of a 
current diagnosis and this condition was also referenced in 
the veteran's service medical records.  The veteran has never 
been affirmatively diagnosed with the condition, either prior 
to or subsequent to service, however.  

A VA examination is needed for this claim.  Standard service 
connection cannot yet be established because the file lacks 
evidence of both a current diagnosis and a nexus to service.  
Presumptive service connection by way of 38 C.F.R. § 3.307 
and 3.309 also requires evidence of a current diagnosis of a 
chronic disease.  Service connection by way of the chronicity 
provisions of 38 C.F.R. § 3.303(b) cannot yet be established 
because according to the regulation, "[f]or the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity."  
38 C.F.R. § 3.303(b).  Here, the veteran received a number of 
different diagnoses pertaining to her knees in service, in 
addition to several indefinite diagnoses.  As such, it cannot 
be ascertained whether the veteran has current manifestations 
of the same disease.  Moreover, while there is evidence 
suggestive of a current diagnosis of degenerative arthritis, 
the veteran has not yet received a definitive diagnosis of 
her current condition.  Her post-discharge treatment records 
contain no references to her knees whatsoever, so a 
continuity of symptomatology cannot be established by the 
evidence of record.  

Sinusitis
As for the veteran's sinusitis, a VA examination is also 
warranted in order to decide the claim.  The veteran's 
service medical records show the incurrence of sinusitis and 
allergic rhinitis in service.  For example, in December 1988 
the veteran was diagnosed with sinusitis. An x-ray taken in 
March 1989 revealed a polyp at the base of the right 
maxillary sinus, as well as cloudy sinus areas.  An examining 
physician determined the veteran had sinusitis at an 
examination in August 1989.  The claims file shows that in 
June 2001, August 2001, and January 2002 the veteran was 
diagnosed with allergic rhinosinusitis.  

However in March 2002, the veteran was afforded a pre-
discharge VA examination and the examiner found the veteran 
has a "[h]istory of left frontal sinus headaches, relieved 
by Allegra. Currently asymptomatic."  This does not 
constitute a current diagnosis of sinusitis.  The examiner 
was not even able to make objective findings of any current 
symptoms of sinusitis, and to the contrary, found that the 
veteran is "asymptomatic."  The record contains a number of 
treatment records spanning from the time of discharge through 
October 2004, and none provide a diagnosis of sinusitis, or 
treatment for any symptom of sinusitis, with the exception of 
a single record from October 2004.  In October 2004 the 
veteran complained of sinus pain and pressure and an MRI of 
the veteran's brain showed a left maxillary sinus polyp and a 
possible aneurysm in the right cavernous sinus.  The Board is 
cognizant that nasal polyps can be related to a chronic 
condition such as sinusitis or allergic rhinitis, but that 
this is not always necessarily the case.  A medical opinion 
is required to determine whether this is related to either 
the allergic rhinitis or sinusitis documented from service.

As with the bilateral knee condition as described above, 
standard service connection cannot yet be established because 
the file lacks evidence of both a current diagnosis and a 
nexus to service.  Presumptive service connection by way of 
38 C.F.R. § 3.307 and 3.309 also requires evidence of a 
current diagnosis of a chronic disease.  Service connection 
by way of the chronicity provisions of 38 C.F.R. § 3.303(b) 
cannot yet be established because according to the 
regulation, "[f]or the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity."  38 C.F.R. § 3.303(b).  
Here, the veteran received diagnoses of both sinusitis and 
allergic rhinitis in service, and it is unclear whether 
either is of a chronic variety.  As such, it cannot be 
ascertained whether the veteran has current manifestations of 
the same disease.  Moreover, while the October 2004 is 
evidence suggestive of a current sinus condition, the veteran 
has not yet received a definitive diagnosis of her current 
condition.  Her post-discharge treatment records contain no 
references to her sinuses whatsoever, so a continuity of 
symptomatology also is not shown.  For all of these reasons, 
a VA examination is also necessary for the veteran's sinus 
condition.

In addition, any and all updated treatment records pertaining 
to the claim on appeal must be obtained.  The veteran has 
stated she is currently treated at the MacDill Air Force Base 
Community Clinic.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
the MacDill Air Force Base Community 
Clinic.  Ask the veteran if she has 
received treatment from any other VA or 
federal facility and obtain and associate 
with the claims file any such records.  
Do not associate duplicate records with 
the claims file.
2.  Afford the veteran a VA examination 
to ascertain the 
current diagnosis, if any, of both of her 
knees, as well as the nature and etiology 
of the condition.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical records and March 2002 VA 
examination report, and offer comments 
and an opinion addressing whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed knee 
conditions, if any, had their onset 
during service or are in any other way 
causally related to active service

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).



3.  Afford the veteran a VA examination 
to ascertain the 
current diagnosis, if any, of any sinus 
condition she may have, as well as the 
nature and etiology of the condition.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and the October 2004 MRI results, 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
currently diagnosed sinus condition, if 
any, had its onset during service or are 
in any other way causally related to 
active service

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).


After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


